FlLED

iN THE UNITED sTATES DISTRICT CoURT APR 16 mg
FOR THE DIsTRlCT oF MONTANA C 1
BILLINGS DIVISION C"E,‘;;,?C?¢§i'§l§§§§an§“

Bilhngs

UNITED STATES OF AMERlCA,
CR 18-36-BLG-SPW

Plaintiff,
VS. ORDER

JEROME LAWRENCE WIGMORE,
JR.,

Defendant.

 

 

A copy of the trial transcript in this case will be used on appeal. In the
interest of protecting ajuror’s personal privacy,

IT lS HEREBY ORDERED that the name of a juror from the October 29,
2018 Volurne I transcript at page 25, lines 14, 16 and 22 and page 26, lines l and 9
shall be redacted from the trial transcript in this matter.

. `W'°* .
DATEDthlS 56 day oprr11,2019..

AM¢,W/_ adm

/SUSAN P. WATTERS
United States District Judge

